Citation Nr: 0120521	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $3,292.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  In October 1998, the North Little Rock, Arkansas, 
Regional Office (RO) proposed to retroactively terminate 
payment of the veteran's Department of Veterans Affairs (VA) 
improved pension benefits as of February 1, 1995 based upon 
his spouse's receipt of unreported income for the year 1995.  
In March 1999, the RO effectuated the proposed termination.  
In April 1999, the veteran was informed in writing of the 
overpayment of VA improved pension benefits in the amount of 
$3,292.00 and both his appeal and waiver rights.  In April 
1999, the veteran requested a waiver of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $3,292.00 upon its finding of bad 
faith.  In May 2001, the veteran was afforded a personal 
hearing before the undersigned Member of the Board sitting at 
the RO.  The veteran is represented in this appeal by the 
American Legion.  


FINDINGS OF FACT

1.  The veteran was overpaid VA improved pension benefits in 
the amount of $3,292.00 due to his failure to promptly inform 
the VA of his wife's income.  

2.  The veteran's failure to report his wife's income 
constitutes bad faith.  


CONCLUSIONS OF LAW

1.  The overpayment of VA improved pension benefits in the 
amount of $3,292.00 was not due to error solely on the part 
of the VA and was otherwise properly created.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.660(a) (2000).  

2. The veteran's bad faith precludes waiver of recover of the 
overpayment of VA improved pension benefits in the amount of 
$3,292.00.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R.§§ 1.963(a), 1.965(b)(2) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issue of waiver of recovery of the 
overpayment of VA improved pension benefits in the amount of 
$3,292.00, the Board observes that the VA has secured or 
attempted to secure all relevant records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The veteran has been advised by the statement 
of the case of the evidence that would be necessary for him 
to substantiate his claim.  The veteran has been afforded a 
hearing before the undersigned Member of the Board sitting at 
the RO.  The hearing transcript is of record.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  


I. Creation of the Debt

Generally, an individual in receipt of VA improved pension 
benefits must notify the VA of all circumstances which will 
affect his entitlement to receive pension benefits or the 
rate of those benefits.  Such notice must be furnished when 
the recipient acquires knowledge that his income has changed.  
38 C.F.R. § 3.660(a)(1) (2000).  

In October 1998, the RO informed the veteran that it had 
reviewed his spouse's signed verification of her receipt of 
previously unreported income for the year 1995.  It proposed 
to retroactively terminate payment of his VA improved pension 
benefits as of February 1, 1995 based upon the receipt of 
such income.  In March 1999, the RO effectuated the proposed 
reduction.  In April 1999, the veteran was informed in 
writing of the overpayment of VA improved pension benefits in 
the amount of $3,292.00.  In November 1999, the Committee 
indicated that an overpayment of VA improved pension benefits 
in the amount of $711.00 had been erroneously created by an 
October 1994 rating action and subsequently withheld from his 
benefits.  The Committee applied the improperly withheld 
$711.00 to the veteran's overpayment.  

At the May 2001 hearing before the undersigned Member of the 
Board, the veteran testified that: the information about his 
family's finances had been compiled by Disabled American 
Veterans personnel; he was unaware of what financial 
information he was required to submit to the VA; and he had 
not lied to the VA.  He stated that his wife had her own 
financial resources to which he was not privy.  

The veteran has not contested the amount of the overpayment.  
In light of this fact and given the veteran's tacit 
acknowledgment that he failed to inform the VA of his wife's 
income, the Board finds that the overpayment of VA improved 
pension benefits in the amount of $3,292.00 was solely the 
consequence of the veteran's own action and thus properly 
created.  


II. Waiver of Recovery

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the payee 
who received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. § 1.963(a) (2000).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2000).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000) provide that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

Any indication of bad faith will preclude waiver of recovery 
of an overpayment.  "Bad faith" denotes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government.  38 
C.F.R. § 1.965(b)(2) (2000).  

In his September 1994 Improved Pension Eligibility 
Verification Report (Veteran with No Children), (VA Form 
21-0516), the veteran indicated that: he and his wife 
received monthly Social Security Administration (SSA) 
benefits; they had neither received nor expected to receive 
any earned income, interest, dividends, or other income for 
the period between September 1, 1994 and August 31, 1995; and 
they had no cash/non-interest bearing bank accounts, 
interest-bearing bank accounts, stocks, bonds, mutual funds, 
or assets other than their home, automobile, and household 
effects.  The veteran reported his unreimbursed medical 
expenses for the period between September 1, 1994 and August 
31, 1995 with documentation.  
In October 1994, the veteran's VA improved pension benefits 
were amended based upon the financial information which he 
supplied.  The RO informed the veteran of his responsibility 
to promptly report all changes in his and his wife's income.  

In January 1996, the RO informed the veteran that it had 
received information that he and his wife's SSA benefits were 
greater than had been reported due to a recent increase.  The 
RO amended the veteran's VA improved pension benefits in 
light of his family's receipt of additional income.  The RO 
again informed the veteran of his responsibility to promptly 
report all changes in his and his wife's income.  The action 
result in an overpayment of VA improved pension benefits in 
the amount of $432.00.  

In February 1996, the veteran requested a waiver of recovery 
of the overpayment.  He stated that he and his wife only made 
$855.00 per month.  In support of his request, he submitted a 
Financial Status Report (VA Form 20-5655).  The report 
indicated that he and his wife had no monthly income other 
than their SSA benefits and no cash, bank accounts, stocks, 
bonds, real estate, or other assets.  In March 1996, the 
Committee noted that: the veteran had not been provided a 
Improved Pension Eligibility Verification Report (VA Form 
21-0516) for the year 1995; the veteran had some decree of 
fault in the creation of the debt; and the veteran's family 
income, assets, and debt were such that recovery of the 
overpayment would cause undo financial hardship.  Based upon 
this findings, the Committee waived recovery of the 
overpayment of VA improved pension benefits in the amount of 
$432.00.  

In May 1996 and January 1998, the RO amended the veteran's VA 
improved pension benefits.  The RO again informed the veteran 
of his responsibility to promptly report all changes in his 
and his wife's income.  

In his April 1999 waiver request, the veteran reported that 
he and his wife had a monthly income of $939.00.  In a 
contemporaneous Financial Status Report (VA Form 20-5655), 
the veteran reported that he and his wife had no income 
beyond their monthly SSA benefits and no assets other than 
their automobile.  He indicated that he and his wife had no 
bank accounts.  
In an October 1999 Financial Status Report (VA Form 20-5655), 
the veteran reported that he and his wife had a monthly 
income of $833.00.  In a contemporaneous Financial Status 
Report (VA Form 20-5655), the veteran reported that he and 
his wife had no income beyond their monthly SSA benefits and 
no assets.  He stated that he and his wife had no bank 
accounts.  

At the hearing on appeal, the veteran testified that the 
Disabled American Veterans had opened, read, and completed 
all the VA financial forms provided to him.  He stated that 
he had been honest in his dealings with the VA; denied ever 
having lied to the VA; and knew of no personal gain that 
could be attained by being untruthful.  The veteran indicated 
that: he and his wife jointly paid the monthly household 
bills; he had no idea where his wife obtained her money; and 
while he was aware that his wife had a bank account, he did 
not know the source of the funds, the size of the account, or 
the amount of interest earned by the account.  He clarified 
that he had never asked his wife about her financial assets.  
The local accredited representative averred that the veteran 
was not aware of the VA financial reporting requirements and 
had not acted in bad faith towards the VA.  

The Board has reviewed the probative evidence including the 
veteran's testimony and statements on appeal.  The Board 
finds that there was bad faith on the veteran's part with an 
intent to retain his eligibility for payment of VA improved 
pension benefits.  Although he was repeatedly informed in 
writing that the amount of his VA improved pension benefits 
was dependent upon an accurate assessment of his family's 
annual income and instructed to promptly report the receipt 
of all income from whatever source derived to the VA, he did 
not report that his wife's interest and other income.  The 
veteran advances that he was unaware of his wife's financial 
assets and income and did not ask her about them.  He avers 
that he was also unaware of his duty to promptly and 
accurately his family's income to the VA and relied wholly 
upon a service organization to accurately complete his VA 
financial forms.  The Board finds that the veteran's 
assertions are belied by both his testimony and statements on 
appeal.  While he repeatedly reported in support of his 
multiple waiver requests that he and his wife had no income 
beyond their monthly SSA benefits and no bank accounts or 
other financial assets, the veteran readily acknowledged at 
the hearing on appeal that his wife had both non-SSA income 
and a bank account.  The veteran may have not asked about his 
wife's sources of income or completed his own VA financial 
forms.  However, such ignorance and inaction does not relieve 
him of his responsibility to promptly and accurately report 
his family's income to the VA.  

The veteran's repeated assertions that his wife had neither 
income beyond her SSA monthly benefits nor a bank account are 
affirmative actions indicative of unfair or deceptive dealing 
seeking gain at the VA's expense.  The Board is presented 
with more than negligence in the veteran's failure to report 
his wife's income.  As the veteran's affirmative statements 
were clearly intended to be deceptive, the Board concludes 
that they constitute bad faith which precludes a waiver of 
recovery of the overpayment.  38 U.S.C.A. § 5302(c) (West 
1991 & Supp. 2000); 38 C.F.R. § 1.965(b)(2) (2000).  
Accordingly, a waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $3,292.00 is 
denied.  


ORDER

Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $3,292.00 is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

